Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
The applicant asserts that Lee U.S. Pub 2017/0330727 teaches the first lower ring 122 and the second lower ring 142 as shown in figure 5 are on different planes and therefore not combinable with Kobayashi U.S. Pub 2018/0226230, the examiner respectfully disagrees. As shown in Lee figure 2 which is the etching apparatus, figure 3 is an exploded perspective and figure 5 illustrates the embodiment of the antennas of the apparatus in figure 2.  Figure 2 does show that the lower part of each antenna 120 and 140 are equal in height sitting on window 57. Kobayashi is utilized to demonstrate that the undisclosed manufacturing in Lee can be the single metal plate as utilized in Kobayashi. The current application specification does claim a metal plate but does not disclose any advantage to using a single piece metal plate. The examiner holds to the current rejection.
The applicant asserts that Lee U.S. Pub 2017/0330727 teaches the upper ring and lower ring are separately rotatable, the examiner respectfully disagrees. The current rejection is written that the first antenna has a lower ring 122 and a second antenna has a lower ring 142 as shown in figure 5. The application is arguing that the second antenna has two ring, a lower 142 and an upper 144 that can be rotatable. This .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Pub 2017/0330727, and further in view of Kobayashi U.S. Pub 2018/0226230.

With regards to claim 1. Lee teaches a system for generating plasma for a semiconductor process (as shown in Lee figure 3, item 40), comprising: 
a process chamber having at least two upper microwave cavities (as shown in Lee figure 5, items 120 and 140; figure 5 shows further details of the multiple upper cavities) separated from a lower microwave cavity (as shown in Lee figure 3, item 50) by a metallic plate with a plurality of radiation slots (as shown in Lee figure 5, items 122 and 142 creating the metal plate for the upper cavities, the items 122 and 142 form the metallic plate separation between the upper and lower cavities, having slots 123 and 143); 
at least one microwave input port connected to a first one of the at least two upper microwave cavities (as shown in Lee figure 3, item 136 connected to 140); and 
the lower microwave cavity receives radiation through the plurality of radiation slots in the metallic plate from both of the at least two upper microwave cavities (see Lee para [0067 and 0083] describe the first and second cavities transmitting into the lower cavity), the lower microwave cavity is configured to form an electric field that provides uniform plasma distribution in a process volume of the process chamber (see Lee para [0095 and 0100]).
But does not teach a metallic plate with a plurality of radiation slots; and at least two microwave input ports connected to a second one of the at least two upper microwave cavities.
However Kobayashi does teach a metallic plate (as shown in Kobayashi figure 2A, item 137 and see para [0040]) with a plurality of radiation slots (as shown in Kobayashi figure 2A, item 137 and see para [0040]); and at least two microwave input ports connected to a second one of the at least two upper microwave cavities (as shown in Kobayashi figure 3, items P and Q with outer placements for improved plasma etching). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the two piece plate of (see Kobayashi para [0040 and 0053]). 

    PNG
    media_image1.png
    770
    432
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    644
    566
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    467
    556
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    759
    534
    media_image4.png
    Greyscale


With regards to claim 2. Lee and Kobayashi disclose the system of claim 1, and Lee also teaches wherein the first one of the at least two upper microwave cavities is a square cavity in at least two dimensions (as shown in Lee figure 2, item 140 has square sides; figure 2 is a cut view of the system of figure 3).

    PNG
    media_image5.png
    696
    547
    media_image5.png
    Greyscale


With regards to claim 3. Lee and Kobayashi disclose the system of claim 1, and Lee also teaches wherein the first one of the at least two upper microwave cavities is an air cavity (as shown in Lee figure 2, item 140 has the air cavity 131; figure 2 is a cut view of the system of figure 3).

With regards to claim 4. Lee and Kobayashi disclose the system of claim 1, and Kobayashi also teaches further comprising: a tuner on the first one of the at least two upper microwave cavities configured to adjust microwave excitation in the first one of the at least two upper microwave cavities and to act as a bandpass filter for frequencies of center-high modes (as shown in Kobayashi figure 3, items 250).

With regards to claim 8. Lee and Kobayashi disclose the system of claim 1, and Lee also teaches wherein the second one of the at least two upper microwave cavities is a toroidal cavity (as shown in Lee figure 3, item 120).

With regards to claim 9. Lee and Kobayashi disclose the system of claim 1, and Lee also teaches wherein the second one of the at least two upper microwave cavities is an air cavity (as shown in Lee figure 2, item 120 has the air cavity 111; figure 2 is a cut view of the system of figure 3).

With regards to claim 10. Lee and Kobayashi disclose the system of claim 1, and Kokayashi also teaches further comprising: a tuner on the second one of the at least two upper microwave cavities configured to adjust microwave excitation in the second one of the at least two upper microwave cavities and to act as a bandpass filter for frequencies of edge-high modes (as shown in Kobayashi figure 3, item 250).

With regards to claim 11. Lee and Kobayashi disclose the system of claim 1, and Lee also teaches wherein the first one of the at least two upper microwave cavities (see Lee para [050 thru 064] describing control of the first one and the second one of the at least two microwave cavities).

With regards to claim 12. Lee and Kobayashi disclose the system of claim 11, and Lee also teaches wherein the at least two upper microwave cavities are configured to form an electric field in the lower microwave cavity that produces a uniform plasma by adjusting a power ratio of center-high mode to edge-high mode in the at least two upper microwave cavities (see Lee para [0100]).

With regards to claim 13. Lee and Kobayashi disclose the system of claim 1, and Kobayashi does teach further comprising: at least one microwave monitor configured to interact with at least one of the at least two upper microwave cavities or the lower microwave cavity to monitor a single frequency or a plurality of frequencies for each of the at least one microwave monitor, the at least one microwave monitor configured to provide feedback to a system controller for adjusting microwave parameters (as shown in Kobayashi figure 3, item 312 collects monitor signal 211 and creates feedback signal 313 to signal generator 215).

With regards to claim 14. A system for generating plasma for a semiconductor process (as shown in Lee figure 3, item 40), comprising: 
(as shown in Lee figure 5, item 140; figure 5 shows further details of the multiple upper cavities); 
a second upper microwave cavity that excites edge high modes (as shown in Lee figure 5, item 120), the second upper microwave cavity surrounding the first upper microwave cavity (as shown in Lee figure 5, items 120 surrounds 140); 
a metallic plate beneath the first upper microwave cavity and the second upper microwave cavity (as shown in Lee figure 5, items 122 and 142 creating the metal plate for the upper cavities, the items 122 and 142 form the metallic plate separation between the upper and lower cavities), the metallic plate has a plurality of radiation slots configured to radiate center-high modes from the first upper microwave cavity and edge-high modes from the second upper microwave cavity (as shown in Lee figure 5, items 122 has slots 123 and 142 has slots 143 creating independent slot control for 120 and 140); and 
a lower microwave cavity that receives radiated center-high modes from the first upper microwave cavity and edge-high modes from the second upper microwave cavity (as shown in Lee figure 3, item 50), the lower microwave cavity configured to provide an electric field for uniform plasma distribution in a process chamber (see Lee para [0100]).
But does not teach a metallic plate beneath the first upper microwave cavity and the second upper microwave cavity.
However Kobayashi does teach a metallic plate beneath the first upper microwave cavity and the second upper microwave cavity (as shown in Kobayashi figure 2A, item 137 and see para [0040]). It would have been obvious to a person (see Kobayashi para [0040]). 

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Pub 2017/0330727 and Kobayashi U.S. Pub 2018/0226230 as applied to claim 14 above, and further in view of Hirayama U.S. Pub 2017/0076956.

With regards to claim 15. Lee and Kobayashi disclose the system of claim 14, and Lee also teaches wherein the first upper microwave cavity and the second upper microwave cavity are air cavities (as shown in Lee figure 2, item 120 has the air cavity 111 and 140 has air cavity 131; figure 2 is a cut view of the system of figure 3) but does not teach and the lower microwave cavity is a quartz cavity.
However Hirayama does teach the lower microwave cavity is a quartz cavity (see Hirayama para [0047 and 0051]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the undisclosed materials used in the lower cavity of Lee and Kobayashi with the quartz material used in the lower cavity of Hirayama to provide material proper for inner walls in plasma processing (see Hirayama para [0046-0047]).

With regards to claim 16. Lee, Kobayashi, and Hirayama disclose the system of claim 15, and Hirayama also teaches wherein the quartz cavity has a plurality of holes therethrough (as shown in Hirayama figure 1, items 16f and holes for 2c, 2d, and 30).

With regards to claim 17. Lee, Kobayashi, and Hirayama disclose the system of claim 15, and Lee also teaches wherein the first upper microwave cavity is a square cavity in at least two dimensions (as shown in Lee figure 2, item 140 walls are square in the x and y deminsions) and the second upper microwave cavity is a toroidal cavity surrounding the square cavity (as shown in Lee figure 5, items 120 surrounds 140 and as shown in figure 2, item item has a square cavity).

With regards to claim 18. Lee, Kobayashi, and Hirayama disclose the system of claim 15, and Hirayama and Kobayashi also teaches further comprising: 
a first tuner on the first upper microwave cavity configured to adjust microwave excitation in the first upper microwave cavity and to act as a bandpass filter for frequencies of center-high modes (as shown in Hirayama figure 1, items 51, 52, and 53); 
a second tuner on the second upper microwave cavity configured to adjust microwave excitation in the second upper microwave cavity and to act as a bandpass filter for frequencies of edge-high modes (as shown in Kobayashi figure 3, item 250).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Pub 2017/0330727, and further in view of Kobayashi U.S. Pub 2018/0226230 and Hirayama U.S. Pub 2017/0076956.

With regards to claim 19. A system for generating plasma for a semiconductor process (as shown in Lee figure 3, item 40), comprising: 
a first upper microwave cavity that excites center-high modes (as shown in Lee figure 5, item 140 has square sides; figure 5 shows further details of the multiple upper cavities), the first upper microwave cavity being a square air cavity (as shown in Lee figure 2, item 140; figure 2 is a cut view of the system of figure 3); 
a second upper microwave cavity that excites edge high modes (as shown in Lee figure 5, item 120), the second upper microwave cavity being a toroidal air cavity that surrounds the first upper microwave cavity (as shown in Lee figure 5, items 120 is a toroidal air cavity surrounds 140 and as shown in Lee figure 2, item 120 has the air cavity 111; figure 2 is a cut view of the system of figure 3); 
a metallic plate beneath the first upper microwave cavity and the second upper microwave cavity (as shown in Lee figure 5, items 122 and 142 creating the metal plate for the upper cavities, the items 122 and 142 form the metallic plate separation between the upper and lower cavities), the metallic plate has a plurality of radiation slots configured to radiate center-high modes from the first upper microwave cavity and edge-high modes from the second upper microwave cavity (as shown in Lee figure 5, items 122 has slots 123 and 142 has slots 143 creating independent slot control for 120 and 140); and 
(as shown in Lee figure 3, item 50), the lower microwave cavity being a cylindrical quartz cavity with a plurality of holes therethrough (see Lee para [0046]) that is configured to provide an electric field for uniform plasma distribution in a process chamber (see Lee para [0100]).
But does not teach a metallic plate beneath the first upper microwave cavity and the second upper microwave cavity; and the lower microwave cavity being a cylindrical quartz cavity with a plurality of holes therethrough.
However Kobayashi does teach a metallic plate beneath the first upper microwave cavity and the second upper microwave cavity (as shown in Kobayashi figure 2A, item 137 and see para [0040]) and the lower microwave cavity being a cylindrical cavity with a plurality of holes therethrough (as shown in Kobayashi figure 2A, item holes in 137). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the two piece plate of undisclosed material of Lee with the metal plate of Kobayashi to provide a conductive metal plate and the proper spreading to avoid asymmetric patterns and improving manufacturing output (see Kobayashi para [0040]). But Lee and Kobayashi do not teach and the lower microwave cavity being a cylindrical quartz cavity.
However Hirayama does teach the lower microwave cavity being a cylindrical quartz cavity (see Hirayama para [0047 and 0051]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the undisclosed materials used in the lower cavity of Lee and (see Hirayama para [0046-0047]).

With regards to claim 20. Lee, Kobayashi, and Hirayama disclose the system of claim 19, Lee and Hirayama also teach further comprising: 
a first tuner on the first upper microwave cavity configured to adjust microwave excitation in the first upper microwave cavity and to act as a bandpass filter for frequencies of center-high modes (as shown in Hirayama figure 1, items 51, 52, and 53), 
a second tuner on the second upper microwave cavity configured to adjust microwave excitation in the second upper microwave cavity and to act as a bandpass filter for frequencies of edge-high modes (as shown in Kobayashi figure 3, item 250)
wherein the first upper microwave cavity and the second upper microwave cavity are configured to generate an electric field in the lower microwave cavity that produces a uniform plasma by adjusting a power ratio of center-high mode to edge- high mode in the first upper microwave cavity and the second upper microwave cavity, respectively (see Lee para [0100]).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 5. In combination with the other limitations of the claims, the cited prior arts fail to teach “the first one of the at least two upper microwave cavities is a coaxial air cavity”. Claims 6 and 7 are objected to based upon their dependency to claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi U.S. Pub 2019/0189399 – Multiple ports to control plasma layer forming
Wada U.S. Pub 2017/0148610 – Multiple upper cavities for a plasma process
Muranaka U.S. Patent 5,531,184 – Use of quartz in the inner chamber

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844